     Case 2:18-cv-01470-JCM-VCF Document 52 Filed 03/26/19 Page 1 of 2



1    MICHAEL A. OLSEN, ESQ.
     Nevada Bar No. 6076
2
     THOMAS R. GROVER, ESQ.
3    Nevada Bar No. 12387
     BLACKROCK LEGAL, LLC
4    10155 W. Twain Ave., Suite 100
     Las Vegas, NV 89147
5
     Office: (702) 855-5658
6    mike@goodsellolsen.com
     tom@goodsellolsen.com
7
     REESE R. BOYD III (Pro Hac Vice to be submitted)
8
     reese@davisboydlaw.com
9    Davis & Boyd, LLC
     1110 London St., Suite 201
10   Myrtle Beach, SC 29577
     (843) 839-9800
11
     (843) 839-9801 (fax)
12   Attorneys for Defendants Natalie M. Ruckman

13                           IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
14

15   GENWORTH LIFE AND ANNUITY           )
     INSURANCE COMPANY,                  )
16                                       )
                             Plaintiff,  )
17
                                         )
18               v.                      )               Case No. 2:18-cv-01470-JCM-VCF
                                         )
19                                       )
     NATALIE M. RUCKMAN, ESTATE OF )
20
     ERIC J. RUCKMAN,                    )
21                                       )
                             Defendants, )
22   ____________________________________)
23
                          STIPULATION AND ORDER (FIRST REQUEST)
24
            It is hereby stipulated and agreed by and between the parties hereto, through their
25
     undersigned counsel and subject to the approval of the Court, that defendant’s time to respond to
26

27   Plaintiff’s Motion for Attorneys Fees shall be extended from March 25, 2019 to March 29, 2019.

28   ///



                                                    1
     Case 2:18-cv-01470-JCM-VCF Document 52 Filed 03/26/19 Page 2 of 2



1    /s/ Jill Garcia                                  /s/ Michael A. Olsen
     Jill Garcia, Esq. (NV Bar No. 6076)              Michael A. Olsen, Esq. (NV Bar No. 6076)
2
     Ogletree, Deakins, Nash, Smoak & Stewart         Blackrock Legal
3    Wells Fargo Tower, Suite 1500                    10155 W. Twain Avenue, Suite 100
     Las Vegas, NV 89169                              Las Vegas, NV 89147
4    (702) 369-6800                                   (702) 855-5658
     jill.garcia@ogletreedeakins.com                  mike@blackrocklawyers.com
5
     Attorneys for Plaintiff                          Attorneys for Defendant, Natalie Ruckman
6

7
     /s/ Russell S. Buhite                            /s/ Reese R. Boyd, III
8
     Russell S. Buhite, Esq.                          Reese R. Boyd, III, Esq.
9    Ogletree, Deakins, Nash, Smoak & Stewart         Davis & Boyd LLC
     1201 Third Avenue, Suite 5150                    P.O. Box 70517
10   Seattle, WA 98101                                Myrtle Beach, SC 29572
     (206) 693-7052                                   (843) 839-9800
11
     Russell.buhite@ogletree.com                      reese@davisboydlaw.com
12   (Pro Hac Vice)                                   (Pro Hac Vice Application pending)

13

14

15                    March 28, 2019.
     IT IS SO ORDERED this        day of March, 2019

16

17
                                                UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28




                                                  2
